IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Heather Taylor,                              :
                       Petitioner            :
                                             :
                v.                           :
                                             :
Pennsylvania State Police,                   :       No. 623 C.D. 2019
                   Respondent                :       Argued: December 10, 2019


BEFORE:         HONORABLE RENÉE COHN JUBELIRER, Judge
                HONORABLE PATRICIA A. McCULLOUGH, Judge
                HONORABLE ANNE E. COVEY, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                          FILED: January 10, 2020


                Heather Taylor (Requester) petitions this Court for review of the
Pennsylvania Office of Open Records’ (OOR) April 26, 2019 final determination
(Final Determination) denying her appeal. Requester presents two issues for this
Court’s review: (1) whether the Pennsylvania State Police (PSP) met its burden of
proving that PSP General Offense Report No. PA 2018-1034857 (General Offense
Report) is exempt from disclosure under Section 708(b)(17) of the Right-to-Know
Law (RTKL),1 as a record relating to a noncriminal investigation; or (2) alternatively,
whether the requested records are subject to disclosure pursuant to Section 708(b)(18)
of the RTKL2 and could have been redacted. After review, we affirm.
                On February 13, 2019, Requester filed a request with PSP pursuant to




      1
          Act of February 14, 2008, P.L. 6, 65 P.S. § 67.708(b)(17).
      2
          65 P.S. § 67.708(b)(18).
the RTKL seeking:

               Records of an incident involving [Requester] on [September
               7, 2018] at [address omitted] regarding PSP[’s] response to
               the location for [a] fake 911 call. At around 5:00 a[.]m[.]
               on [September 7, 2018], two calls were placed by PSP to
               [Requester’s] phone number [phone number omitted] prior
               to PSP’s use of bull horns demanding [Requester] come out
               of the home with her hands up [(Request)].

Reproduced Record (R.R.) at 1a.
               On March 22, 2019,3 PSP denied the Request, stating that the only
responsive record, the General Offense Report, was exempt from public disclosure
under Section 708(b)(17) of the RTKL, as a record relating to a noncriminal
investigation, and under Section 708(b)(6)(i)(A) of the RTKL, 65 P.S. §
67.708(b)(6)(i)(A), because it contains personal identification information.4 See R.R.
at 4a-6a. PSP attached the March 22, 2019 verification of Deputy Agency Open
Records Officer Lissa M. Ferguson (Ferguson) in support of its response.5 See R.R.
at 7a-8a.
               On April 1, 2019, Requester appealed pro se to the OOR challenging
PSP’s denial. See R.R. at 9a-14a. By April 4, 2019 notice (April 4, 2019 Notice), the
OOR invited the parties to submit information or legal argument to support their
positions by April 15, 2019. See Certified Record Item 2 at 1. PSP submitted the
April 15, 2019 verification of PSP Open Records Officer William A. Rozier

       3
         PSP invoked a 30-day response extension under Section 902(b)(2) of the RTKL, 65 P.S. §
67.902(b)(2).
       4
          Section 708(b)(6)(i)(A) of the RTKL specifies that personal identification information
includes: “A record containing all or part of a person’s [s]ocial [s]ecurity number, driver’s license
number, personal financial information, home, cellular or personal telephone numbers, personal e-
mail addresses, employee number or other confidential personal identification number.” 65 P.S. §
67.708(b)(6)(i)(A).
       5
          Ferguson’s verification was made subject to the penalty of perjury as follows: “I
understand that false statements made in this verification are subject to penalties of [Section 4904 of
the Crimes Code,] 18 Pa.C.S. § 4904, relating to unsworn falsification to authorities.” R.R. at 8a.
                                                  2
(Rozier).6 See R.R. at 13a-14a. On April 26, 2019, the OOR issued its Final
Determination denying Requester’s appeal and holding that PSP met its burden of
proving that the General Offense Report was exempt from disclosure as a
noncriminal investigative record. See R.R. at 15a-21a. Requester, by and through
her counsel, appealed to this Court.7 See R.R. at 22a-28a.
               Preliminarily,

               under the RTKL, all records in the possession of an agency
               are presumed ‘public’ unless they are: (1) exempted by
               Section 708 of the RTKL; (2) protected by privilege; or (3)
               exempted ‘under any other [f]ederal or [s]tate law or
               regulation or judicial order or decree.’ Section 305 of the
               RTKL, 65 P.S. § 67.305; Office of Governor v. Scolforo, 65
               A.3d 1095, 1100 (Pa. Cmwlth. 2013) [(en banc)]. The
               agency bears the burden of proving that a record is exempt
               from public access. Section 708(a)(1) of the RTKL, 65 P.S.
               § 67.708(a)(1).
               [This Court has] also held that exemptions from disclosure
               must be narrowly construed due to the remedial nature of
               the RTKL, which is designed to promote access to official
               government information in order to prohibit secrets,
               scrutinize the actions of public officials, and make public
               officials accountable for their actions. Scolforo, 65 A.3d at
               1100.

Pa. State Police v. McGill, 83 A.3d 476, 479 (Pa. Cmwlth. 2014). According to
Section 102 of the RTKL, “[i]f a record is exempt under Section 708(b) [of the
RTKL], it is not a public record subject to disclosure under the RTKL. 67 P.S. §




       6
          Rozier’s verification represented: “I . . . hereby verify that the facts set forth in this
document are true and correct. I also understand that false statements made herein are subject to the
penalties of [Section 4904 of the Crimes Code], 18 Pa.C.S. § 4904, relating to unsworn falsification
to authorities.” R.R. at 14a.
        7
          “This Court’s standard of review of a final determination of the OOR is de novo and our
scope of review is plenary.” Hunsicker v. Pa. State Police, 93 A.3d 911, 913 n.7 (Pa. Cmwlth.
2014).
                                                 3
67.102[.]” Dep’t of Labor & Indus. v. Simpson, 151 A.3d 678, 682 (Pa. Cmwlth.
2016).
            In relevant part, Section 708(b)(17) of the RTKL specifically exempts
from disclosure:

            A record of an agency relating to a noncriminal
            investigation, including:
            ....
            (ii) Investigative materials, notes, correspondence and
            reports.
            ....
            (vi) A record that, if disclosed, would do any of the
            following:
                   (A) Reveal the institution, progress or result of an
                   agency investigation[.]

65 P.S. § 67.708(b)(17).

            In construing the noncriminal investigation exemption, this
            Court noted that the RTKL does not define ‘investigation,’
            and [] conclude[d] that[,] as used in [S]ection 708(b)(17) [of
            the RTKL], the term ‘investigation’ means ‘a systematic or
            searching inquiry, a detailed examination, or an official
            probe.’ Dep[’]t of Health [v. Office of Open Records], 4
            A.3d [803,] 810-11 [(Pa. Cmwlth. 2010)].

Coulter v. Dep’t of Pub. Welfare, 65 A.3d 1085, 1088 (Pa. Cmwlth. 2013). To
conduct an “official probe,” the agency must be “acting within its legislatively
granted fact-finding and investigative powers. Johnson v. P[a.] Convention C[tr.]
Auth[.], 49 A.3d 920, 925 (Pa. Cmwlth. 2012).” Dep’t of Pub. Welfare v. Chawaga,
91 A.3d 257, 259 (Pa. Cmwlth. 2014).
            Section 708(a)(1) of the RTKL provides: “The burden of proving that a
record of a Commonwealth agency or local agency is exempt from public access shall
be on the Commonwealth agency or local agency receiving a request by a
                                            4
preponderance of the evidence.”8 65 P.S. § 67.708(a)(1). This Court has consistently
held:

              ‘Testimonial affidavits found to be relevant and credible
              may provide sufficient evidence in support of a claimed
              exemption.’ Heavens v. Dep[’t] of Env[tl.] Prot[.], 65 A.3d
              1069, 1073 (Pa. Cmwlth. 2013).
                   Affidavits are the means through which a
                   governmental agency . . . justifies nondisclosure of
                   the requested documents under each exemption
                   upon which it relied upon.[9] The affidavits must be
                   detailed, nonconclusory, and submitted in good
                   faith. . . . Absent evidence of bad faith, the veracity
                   of an agency’s submissions explaining reasons for
                   nondisclosure should not be questioned.
              [Scolforo], 65 A.3d [at] 1103 . . . (citation omitted).

McGowan v. Pa. Dep’t of Envtl. Prot., 103 A.3d 374, 381 (Pa. Cmwlth. 2014); see
also Sherry v. Radnor Twp. Sch. Dist., 20 A.3d 515 (Pa. Cmwlth. 2011).
              In her Petition for Review, Requester generally argued that the OOR
erred by concluding PSP met its burden of proving that the General Offense Report
was exempt as a noncriminal investigative report under Section 708(b)(17)(ii) and
(vi)(A) of the RTKL. In her brief to this Court, Requester more specifically contends
that Ferguson’s and Rozier’s verifications were conclusory and submitted in bad faith
and, thus, were insufficient to prove PSP’s case by a preponderance of the evidence.
See Requester Br. at 7-8.
              The OOR’s April 4, 2019 Notice represented: “Statements of fact must
be supported by an affidavit or attestation made under penalty of perjury by a person
with actual knowledge. Any factual statements or allegations submitted without an


        8
         “A preponderance of the evidence standard, the lowest evidentiary standard, is tantamount
to a more likely than not inquiry.” Del. Cty. v. Schaefer, 45 A.3d 1149, 1156 (Pa. Cmwlth. 2012).
       9
         An affidavit may also substantiate the non-existence of records. Moore v. Office of Open
Records, 992 A.2d 907 (Pa. Cmwlth. 2010).
                                                5
affidavit will not be considered. . . . An affidavit or attestation is required to show
that records do not exist.” OOR April 4, 2019 Notice at 1 (emphasis omitted).
             In support of its position that the General Offense Report was exempt as
a noncriminal investigative report, PSP presented Ferguson’s verification, made
under penalty of perjury, which stated, in pertinent part:

             2. Utilizing the information provided, I searched all
             Departmental databases, to which I have access, for
             evidence of any PSP records that may respond. In response
             to [the R]equest, my searches revealed the responsive
             record designated [the] ‘General Offense Report’ (formerly
             referred to as ‘PSP Assignment Report’).
             3. I personally examined [the General Offense Report] and
             determined it was created to document the results of actions
             taken by, and observations of, Trooper [Jacob Burgess
             (Trooper Burgess)], throughout the course of his
             non[]criminal investigation. Furthermore, [the General
             Offense Report]:
                 a. contains ‘personal identification information;’
                 b. entirely relates      to   a   non[]criminal      PSP
                 investigation;
                 c. contains a non[]criminal complaint submitted to
                 the PSP;
                 d. contains investigative reports reflecting the
                 findings, actions, conclusions, observations, and
                 notes of Trooper Burgess;
                 e. clearly, based on its content, is a PSP record that,
                 if disclosed, would reveal the institution, progress,
                 and result of a non[]criminal investigation; and
                 f. is not a chronological compilation of original
                 records of entry.
             4. Therefore, I determined [the General Offense Report] is
             not a ‘public record’, and not subject to access by a
             [R]equest[e]r under the RTKL.


                                           6
               5. Accordingly, I have withheld this record from public
               disclosure.

R.R. at 7a-8a.
               PSP also offered Rozier’s verification, attested subject to penalty of
perjury, in which he similarly declared, in relevant part:

               8. The RTK Office identified and retrieved the following
               PSP responsive record: [the General Offense Report].
               9. I personally examined [the General Offense Report] and
               found that the report is related to a non[]criminal
               investigation. The report was compiled as the result of
               [Trooper Burgess’] investigation into a 911 hang[-]up call.
               Through his investigation[,] he determined that no one was
               in need of emergency services.
               10. Accordingly, [the General Offense Report] and its
               components constitute a record ‘relating to or resulting in a
               non[]criminal investigation[’] and is therefore exempt from
               disclosure pursuant to Section 708(b)(17) of the RTKL.
               11. Additionally:
                   The [General Offense R]eport reflects the findings
                    and conclusions, as well as the actions, observations
                    and notes of the investigating trooper. As such, these
                    records are ‘[i]nvestigative materials, notes,
                    correspondence and reports,’ which are exempt from
                    public    disclosure     under     RTKL      [S]ection
                    []708(b)(17)(ii).
                   In its entirety, the report is ‘[a] record that, if
                    disclosed, would . . . [r]eveal the institution, progress
                    or result of an agency investigation,’ and, therefore,
                    exempt from public disclosure under RTKL [S]ection
                    []708(b)(17)(vi)(A).
               12. Therefore, I withheld [the General Offense Report] from
               public disclosure.

R.R. at 14a.



                                             7
            The OOR’s reliance on the above verifications is entirely proper. First,
“[o]ur Supreme Court presumes agencies ‘will act in good faith in discharging their
statutory duties under the RTKL.’” Butler v. Dauphin Cty. Dist. Attorney’s Office,
163 A.3d 1139, 1146 (Pa. Cmwlth. 2017) (quoting Office of the Governor v.
Donahue, 98 A.3d 1223, 1226 (Pa. 2014)). Second, Section 1102(a)(2) of the RTKL
specifies: “The [OOR] appeals officer may admit into evidence testimony, evidence
and documents[, including unsworn verifications made under penalty of perjury,] that
the appeals officer believes to be reasonably probative and relevant to an issue in
dispute.” 65 P.S. § 67.1102(a)(2); see also Moore v. Office of Open Records, 992
A.2d 907 (Pa. Cmwlth. 2010). Finally, “[i]n the absence of any competent evidence
that the agency acted in bad faith or that the agency records exist, ‘the averments in
[the agency’s verifications] should be accepted as true.’ McGowan . . . , 103 A.3d
[at] 382-83 . . . .” Smith Butz, LLC v. Pa. Dep’t of Envtl. Prot., 142 A.3d 941, 945
(Pa. Cmwlth. 2016).
            In the instant matter, the OOR concluded:

            The OOR has previously held that a PSP Assignment
            Report, now known as the PSP General Offense Report, is a
            record of a noncriminal investigation. See Kline v. Pa.
            State Police, OOR Dkt. AP 201[7]-0068 . . . ; Trego v. Pa
            State Police, OOR Dkt. AP 2018-1913 . . . .
            On appeal, the Requester argues that the investigation could
            not have been noncriminal in nature, ‘because making a
            false 911 call, giving false alarms to agencies of public
            safety and/or making false reports to [a] law enforcement
            agency is a criminal offense’ and ‘[i]t is clear that the
            events that took place at my home [] were violations of
            multiple P[ennsylvania] [s]tate and [f]ederal criminal laws.’
            However, [] Requester did not submit any evidence to
            dispute the attestations provided by [] PSP. See Hous. Auth.
            of the City of Pittsburgh v. Van Osdol, 40 A.3d 209, 216
            (Pa. [Cmwlth.] 2012) (unsworn statements [in appeal briefs]
            may not be offered to rebut evidence).[FN1]


                                          8
               Based upon the evidence provided, [] PSP has proven that
               the responsive General Offense Report describes and
               documents [] PSP’s noncriminal investigation. Therefore,
               [] PSP has met its burden of proving that the General
               Offense Report is exempt from disclosure as a noncriminal
               investigative record. See 65 P.S. § 67.708(a)(1).
                    [FN1]
                          The OOR notes that, even if correct, []
                    Requester’s argument would not necessarily
                    transform the [General Offense Report] into a public
                    record. A record related to a criminal investigation,
                    except for police blotter material, is not subject to
                    disclosure under the RTKL.              65 P.S. §
                    67.708(b)(16); see also Fisher v. Pa. State Police,
                    OOR Dkt. AP 2019-0464 . . . (finding a PSP
                    General Offense Report to be exempt from
                    disclosure under Section 708(b)(16) of the RTKL).

R.R. at 20a.10
               Despite having the opportunity to supplement the record before the
OOR, Requester chose not to do so.11 Thus, Requester presented no evidence that
would lead the OOR or this Court to question the veracity of Ferguson’s or Rozier’s
verifications, or to find PSP acted in bad faith in declaring that the General Offense


       10
           “OOR decisions have no precedential value in this Court[.]” Pa. State Police v. Grove,
119 A.3d 1102, 1109 n.4 (Pa. Cmwlth. 2015), aff’d in part, rev’d in part, 161 A.3d 877 (Pa. 2017).
        11
           On appeal, Requester asks this Court to reverse the OOR’s Final Determination and
“[a]llow [her] to present additional evidence on the issues stated [in her Petition for Review] for this
Court’s de novo review[.]” Petition for Review at 6. However, “it is not incumbent upon [the]
OOR to request additional evidence when developing the record. Rather, it is the parties’ burden to
submit sufficient evidence to establish material facts.” Highmark Inc. v. Voltz, 163 A.3d 485, 491
(Pa. Cmwlth. 2017). This Court
               discern[s] no cause to consider additional evidence here. Critically,
               [Requester] offers no explanation for not submitting the evidence . . .
               to supplement the record when [she] had the chance to do so before
               [the] OOR. Therefore, we decline to review the additional evidence
               as factfinder, or to remand to [the] OOR to open the record to accept
               this evidence.
Id. Because Requester declined her opportunity to present additional evidence to the OOR, and she
does not now seek to present newly discovered evidence, Requester is precluded from presenting
additional evidence to support her position.
                                                   9
Report was exempt as a record of a noncriminal investigation under the RTKL.12
Accordingly, this Court has no basis on which to question the veracity of PSP’s
representations or to find they were made in bad faith. See McGowan; Scolforo.
              Moreover, based upon this Court’s review of the record, it is clear that
Ferguson’s and Rozier’s unchallenged verifications made under penalty of perjury
together contained more than just conclusory statements summarizing Section
708(b)(17)(ii) and (vi)(A) of the RTKL. Rather, those documents detailed that PSP
responded to a 911 hang-up call made from Requester’s home on September 7, 2018,
and that Trooper Burgess, in his official PSP capacity, conducted “a systematic or
searching inquiry, a detailed examination or an official probe” (i.e., an investigation),
Coulter, 65 A.3d at 1088 (quoting Dep’t of Health, 4 A.3d at 811), and concluded
that no one was in need of emergency services.13
              Because PSP’s verifications were sufficiently detailed, and Requester
did not offer any basis upon which the OOR or this Court could question their
veracity or find that PSP issued them in bad faith, the OOR properly concluded that
PSP met its burden of proving that the General Offense Report was exempt as a
noncriminal investigative report under Section 708(b)(17)(ii) and (vi)(A) of the
RTKL.
              In the alternative, Requester argues that she is entitled to redacted copies
of the General Offense Report pursuant to Section 708(b)(18)(i) of the RTKL, since it


       12
          Although Requester stated in her appeal to the OOR, “I am suspicious that [PSP] either
did not investigate my case at all and/or [PSP] is involved in a conspiracy to cover up this crime.
Why is [Ferguson] protecting [PSP] and not releasing the records that I am legally entitled [sic]?”
Requester presented no evidence to the OOR to support her suspicions. R.R. at 10a.
       13
          The record does not support Requester’s claims that the September 7, 2018 911 call was a
swatting incident that may subject someone to criminal penalties. Swatting is a harassment tactic
whereby a person makes a false emergency service call in an effort to have large numbers of armed
police officers (i.e., a Special Weapons and Tactics (SWAT) unit) respond to another person’s
address.
                                                10
“necessarily includes time response logs relating to the 911 call at issue.” Requester
Br. at 14.
             Section 708(b)(18) of the RTKL exempts from disclosure:

             (i) Records or parts of records, except time response logs,
             pertaining to audio recordings, telephone or radio
             transmissions received by emergency dispatch personnel,
             including 911 recordings.
             (ii) This paragraph shall not apply to a 911 recording, or a
             transcript of a 911 recording, if the agency or a court
             determines that the public interest in disclosure outweighs
             the interest in nondisclosure.

65 P.S. § 67.708(b)(18).     Section 708(b)(18)(i) of the RTKL specifies that law
enforcement time response logs must be disclosed without exception. See Pa. State
Police v. Muller, 124 A.3d 761 (Pa. Cmwlth. 2015).                  In addition, 911
recordings/transcripts are subject to public access under Section 708(b)(18)(ii) of the
RTKL, but only if an agency or court has determined that the public interest in their
disclosure outweighs their nondisclosure, which has not occurred in this instance.
             However, Requester did not previously raise her entitlement to the
General Offense Report as a time response log under Section 708(b)(18)(i) of the
RTKL in her appeal to the OOR, as required by Section 1101(a)(1) of the RTKL. See
R.R. at 9a-10a. Accordingly, the first time Requester raised the claim that she was
entitled to the General Offense Report as a time response log under Section
708(b)(18)(i) of the RTKL was in her brief to this Court.
             Section 1101(a)(1) of the RTKL mandates that an “appeal [to the OOR]
shall state the grounds upon which the requester asserts that the record is a public
record . . . and shall address any grounds stated by the agency for delaying or denying
the request.” 65 P.S. § 67.1101(a)(1). “A requester waives arguments that are not
raised in her [RTKL] Section 1101 appeal.” Crocco v. Pa. Dep’t of Health, 214 A.3d
316, 321 (Pa. Cmwlth. 2019). Here, in her appeal to the OOR, Requester argued
                                          11
solely that, since swatting is a crime, PSP’s claim that the General Offense Report
was a record of a noncriminal investigation was not valid. See R.R. at 9a-10a.
Because Requester failed to raise her claim to the OOR that the General Offense
Report is or contains a time response log to which she is entitled under Section
708(b)(18)(i) of the RTKL, it was waived.
              However, even if the issue was not waived, Ferguson verified that the
General Offense Report was the only responsive record PSP had regarding the
September 7, 2018 incident. In addition, Requester presented no evidence that the
General Offense Report “necessarily includes time response logs[,]” Requester Br. at
14, or other evidence that would lead the OOR or this Court to question the veracity
of Ferguson’s verification or to find that PSP, in bad faith, failed to redact the
General Offense Report to produce only a time response log related to the September
7, 2018 incident.14 Accordingly, notwithstanding the waiver, Requester’s alternative
argument would fail.
              Based upon the foregoing, the OOR’s Final Determination is affirmed.



                                            ___________________________
                                            ANNE E. COVEY, Judge




       14
          Although not record evidence, PSP’s counsel represented during oral argument before this
Court that, since the subject calls were made to the county’s 911 call center, which dispatched PSP,
PSP does not have time response logs for the September 7, 2018 incident.
                                                12
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Heather Taylor,                      :
                  Petitioner         :
                                     :
            v.                       :
                                     :
Pennsylvania State Police,           :     No. 623 C.D. 2019
                   Respondent        :


                                    ORDER

            AND NOW, this 10th day of January, 2020, the Pennsylvania Office of
Open Records’ April 26, 2019 Final Determination is affirmed.


                                     ___________________________
                                     ANNE E. COVEY, Judge